Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 1 of 27 Page ID #:8




                        EXHIBIT A




                                      7
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 2 of 27 Page ID #:9

                                                                           Service of Process
                                                                           Transmittal
                                                                           05/18/2020
                                                                           CT Log Number 537683147
   TO:      Jill M Calafiore, Rm 3A119A
            AT&T Corp.
            One AT&T Way-
            Bedminster, NJ 07921-

   RE:      Process Served in California

   FOR:     AT&T Corp. (Domestic State: NY)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                   Adrian N. Gomez and Norma R. Gomez, etc., Pltf. vs. AT&T CORP., et al., Dfts.
   DOCUMENT(S) SERVED:                -
   COURT/AGENCY:                      None Specified
                                      Case # 20STCV17780
   ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:          By Process Server on 05/18/2020 at 12:40
   JURISDICTION SERVED :              California
   APPEARANCE OR ANSWER DUE:          None Specified
   ATTORNEY(S) / SENDER(S):           None Specified
   ACTION ITEMS:                      CT has retained the current log, Retain Date: 05/19/2020, Expected Purge Date:
                                      05/29/2020

                                      Image SOP

                                      Email Notification, Jill M Calafiore jcalafiore@att.com

   SIGNED:                            C T Corporation System
   ADDRESS:                           1999 Bryan St Ste 900
                                      Dallas, TX 75201-3140
   For Questions:                     877-564-7529
                                      MajorAccountTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / VS
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.


                                                       8
                                                                                                                                     lo ^
 Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 3 of 27 Page ID #:10


                                                                                                                                                    SUM-100
                                        SUMMONS                                                                         FORCWRTUSeOVLY
                                                                                                                     (SOLO PAA4 VSO Oe LA COATQ
                                 (aTAC/ONJUD/C/AL)
NOTICE TO DEFENDAMT:                                                                                            CONFORMED COPY
(AViSOAL DEMANDADO):                                                                                               OPtGlNAL F^ED
                                                                                                                Superior Court o1 CaJilortna
AT&T CQRP.! and DOES I througli 10, inclusive,                                                                    County of Loe AnQ®*®®


YOU ARE BEING SUED BY PLAINTIFF;
                                                                                                                       MAY 06 2020
(LO ESTA DEMANDANDO el DEMANDANTE):                                                                      SheiTl R. Carter, Executii/e Officarit^erk oi Coorl
Adrian N. Gomez and Norma R. Gomez, individually, and on behalf of                                              By: Kristina Vargas, Oeputy
other members of the general public similarly situated,
 NOTfCEl You have been sued. The court may decide agakist you withoul your being heard unless you respond wilWn 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after ihls summons and 1993! papers are served on you to file a written response al fhis court and have a copy
 served on Ote plaintiff. A letter or phone call will not protect you. Your written response must be in prr^er legal ftjrm if you want the court to hear your
 case. There may be a court romt that you can use for your response. You can find these court forms and more information at the California Courts
 Online SelMHetp Center (www.eourdn/b.ca.gov/sef/heft>), your county law library, or the coirthouse nearest you. It you cannot pay the filing fee. ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court
    There are other legal requirements. You may want to call an attorney right away. If you do not know on attorney, you may want to call an attorney
 referral service. If you camot afford an attorney, you may be eligible for free legal services from a nonprofil legal services program, You can locate
 these nonprofit groups at the California Legal Services Web site [www.lawhe!pcatito>nia.org). the California Courts Online Sell-Help Center
 (www.courtinfo.ca.gov/seHheip). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for vraived fees and
 costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before (he court wll dismiss the case.
 {AVlSOt Lo nan damandado. Si no responde dentro de 30 dias. la corts pueda decldir en su contra sin escucharsu versidn. Lea la informacidn a
 antinuadon.
    Tfene JO OiAS DE CALENDARIO daspuds de qua te entreguan esto ciladdn y papefes legalas para presenter ona raspuesta por ascnlo an esta
 cofte y hacer qua se enirague ona copis al efs/nsndanfe. Una carta o ona tiamada fa/efdnlca no lo prolagan. Su respuesta por aserdo tiene qua ester
 en formato legal eorracto si dosea qua procesen su caso an la corta. Es posiVe qua haya un ibrmtrfarw qoe osterf pueda usar para su raspuesta.
 Puada anccnlrar esios lormularios de la corte y mis informacidt} en el Ceniro de Ayuda de las Cortes de CaJHomla fwww.sucQrte.ca.gov), ert la
 biblfOtoca da layes da su condado o en la corte que la quede mds cerca. Si rto puede pagan la cuota de presen/ac/dn. p/da a/ sdcretarto de la corta
 que le dd un formutarfo de exenddn de pago de cuotas. Si no presanta su respuesta a tiempo. puade penfer el caso per incumplimianto y la corte te
 podra quitar su sveldo. dinero y bianes sin mis advertenoa.                                                                                            , . j
   Hay otros requisites legates. Es recomendable qua name o un abogado /nmeoTatemen/e. Si no conoco a un abogado, puade namar a un serviao de
 ramisidn a abogados. Si no pueda pagar a un abogado. es posibte que cumpla con ios requisitos para obferrer servtcios legates gratuitos do un
 programa de servidea legates sin fines de lucro. Puede oncontrar estos grvpos sin fines de iucro en el sWo web de Cahfamie Legal Services.
 Avww.lawhelpcallfomia.org>, en el Centro de Ayuda de las Cortos de Califomia. (www.sucottc.ca.gov) o ponmdose en contado con la corte o el
 colegio do abogados toeates. AVISO; Por ley. la corte tiene dorocho a reclamar las cuotas y Ios costos eventos por imponer un gruvamen softns
 cualqulerrecuperachn de $10,000 6 mbs de valor rodbida medianto un ecuerdo o une concesidn de arbitr^e an un caso de derecho c/vri. Tiene qua
 pager ei gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is;
(£1 nombre y direccidn de la corte es): Stanley Mosk Courthouse
                                                                                                          s^jy^;ICV17780
                                                                                                                   :•
 III N Hill St,
                                                                                                                                        t?
 Los Angeles, CA 90012
The name, address, and telephone number of plaintiffs attorney, or plaintiff withoul an attorney, Is; .    .         ,
(EI nombfC, fa dlreccfOn y of numoro de telbfono del abogado del demandante, o del demandanle que no bene abogado, es):
 Todd M. Friedman, Law Offices of Todd M. Friedman. PC,
  21550 Oxnard St., Ste. 780, Woodland Hills, CA 91367, 323-306-4234                                         KriStlnaVaigaa
                                                                    Clerk, by                                                                          , Deputy
DATE:                                      SHERRI R. CARTER
(Fecha) MAY 0 6                 rm                                  (Secrotario)
(For pmof of'service of this summons, use Proof of Service of Summons (form PO^Old).)
                                                                                                                                                        (Adjunto)

(Para prvebe de entrega de esta cHatidn use el formuiaiio Proof of Service of Summons. (POS-010)}.
                                 notice to the person SERVED: You are served
 peAU                            1. I  I as an individual deferkdant.
                                         as the person sued under the fictitious name of (specify):
                                      2- [

                                      3.          on behalf of fspecr^);
                                                                                  AT&T CORP
                                           underlies CCP 416.10 (corporation)                        I---- [ CCP 416.60 (minor)
                                                    (      I CCP 416.20 (defunct corporation)        I I CCP 416.70 (conservatee)
                                                    I----- \ CCP 416.40 (association or partnership) ^3 CCP 416.90 (authorized person)

                                             ^      1___ J other (specify):             __        ^      ^ ^
                                                 I by personal delivery on (tfa/e):     ^                 *-0
                                                                                                                                                           P«a«1 Ol 1
                                                                                                                                  C«te o( Ovii Crondure H 413.K. 46S
 ram Adopted ro< WsAUto/v UM                                            SUMMONS                                                                   wm0.eeutinro£A.cov
   Judoai CduneP efCaiife/TUB
   SUM-too gtuf.JUi \. 30091                                                                                                                 Ameitean t-coiiNet, (M
                                                                                                                                             •MvwJ^orffisVfWidlow.corn



                                                                             9
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 4 of 27 Page ID #:11



                                                                                CONFIRMED COPY
                                                                                    ORIGINAL FILED
        Todd M. Friedman (SBN 216752)                                            Superior Court of Caiifomla
    1                                                                              County of Loe Angeles
        Adrian R. Bacon (SBN 280332)
    2   Meghan E. George (SBN 274525)                                                  MAY 0 6 2020
        Thomas E. Wheeler (SBN 308789)
        LAW OFFICES OF TODD M. FRIEDMAN, P.C.                            SheiTi R. Carter, Executive Offrcer/Clerk of Court
    3
        21550 Oxnard St. Suite 780,                                             By: Kristina Vargas, Deputy
    4   Woodland Hills, CA 91367
        Phone: 323-306^234
    5
        Fax: 866-633-0228
    6   tfTiedman@toddflaw.com
        abacon@toddflaw.com
    7   mgeorge@toddfiaw.com
        twheeler@toddflaw.com
    8   Attorneys for Plaintiffs, and all others similarly situated
    9
                           SUPERIOR COURT FOR THE STATE OF CALIFORNIA
   10
                                     FOR THE COUNTY OF LOS ANGELES
   11
                                          UNLIMITED JURISDICTION
   12

   13   Adrian N. Gomez and Norma R. Gomez,                Case No.      20STCV17780
        individually, and on behalf of other
   14   members of the general public similarly            CLASS ACTION COMPLAINT
        situated.
   15                                                            Violation of the California False
                                                           (1)
                        Plaintiff,                               Advertising Act (Cal. Business &
   16                                                            Professions Code §§ 17500 et seq.) and
                vs.                                        (2)   Violation of Unfair Competition Law
   17                                                            (Cal. Business & Professions Code
        AT&T CORP.; and DOES 1 through 10,                       §§ 17200 et seq.)
   IS                                                      (3)   Violation of Consumer Legal Remedies
        inclusive,
                                                                 Act (Cal. Civ. Code §§ 1750 et seq.)
   19
                        Defendant.
   20
                                                           Amount to Exceed $25,000
   21
                                                           Jury Trial Demanded
   22

   23
   24

   25
   26

   27

   28


                                                Class action Complaint


                                                   10
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 5 of 27 Page ID #:12




   I          Plaintiffs Adrian N. Gomez and Norma R. Gomez (“Plaintiffs”), individually and on
   2   behalf of all other members of the public similarly situated, allege as follows:
   3                                     NATURE OF THE ACTION
   4           1.     Plaintiffs bring this class action Complaint against Defendant AT&T Corp.
   5   (hereinafter “Defendant”) to stop Defendant’s practice of falsely advertising its products and
   6   services in written advertisements and orally on the phone and to obtain redress for a California
   7   class of consumers (“Class Members”) who changed position, within the applicable statute of
   8   limitations period, as a result of Defendant’s false and misleading advertisements.
   9          2.      Defendant is a corporation with principal place of business in Connecticut and
  10   state of incorporation in Delaware and is engaged in the sale and distribution of home internet,
  11   television, and telephone service.
  12          3.      Defendant represents through its phone sales agents that certain internet,
  13   television, and telephone services will be provided at a particular price when this is in fact false.
  14   In addition, Defendant represents to its consumers that there will be no installation charges,
  15   activation fees or other miscellaneous fees other than the advertised price of its service plans
  16   when this is in fact false as well. Defendant misrepresented and falsely advertised to Plaintiffs
  17   and others similarly situated consumers these home internet, television, and telephone services
  18   (hereinafter “Class Products”).
  19          4.      Plaintiffs and others similarly situated purchased or attempt to purchase these
  20   Class Products.
  21          5.      Defendant’s misrepresentations to Plaintiffs and others similarly situated caused
  22   them to purchase these home internet, television, and telephone services, which Plaintiffs and
  23   others similarly situated would not have purchased or attempted to purchase absent these
  24   misrepresentations by Defendant and its employees. In so doing, Defendant has violated
  25   California consumer protection statutes, including the Unfair Competition Law and False
  26   Advertising Laws.
  27

  28
                                                        Page 1
                                               Class Action Complaint

                                                  11
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 6 of 27 Page ID #:13




                     NATURE OF THE CASE & COMMON ALLEGATIONS OF FACT
   2           6.      Consumers purchase home television services advertised to be a certain price.
   3           7.      Consumers rely on the representations and advertisements of retailers in order to
   4   know which communication services to purchase. Price and features are important and material
   5   to consumers at the time they sign up for services with a particular service providers, as
   6   consumers are sensitive to the costs they pay for these services, compared to what they could
   7   purchase from a competitor service provider.
   8           8.      Defendant is engaged in the manufacture, marketing, supplying and distributing
   9   of services at a higher price and of a different quality than advertised and including additional
  10   fees that are not disclosed at the time consumers sign up for services.
  il           9.      When consumers sign up for services with a service provider, they reasonably
  12   believe that they will be billed at a rate that is equal to the price that was advertised and disclosed
  13   at the time they agree to initiate a relationship with the service provider.
  14           10.     Defendant profits from the sale of the services at a higher price, at which many
  15   of the consumers would not have purchased these services, or would have chosen to purchase
  16   services from a competitor.
  17           11.     In particular, Defendant represented through written advertisement that its
  18   DirecTV services (“the Class Products”) would be offered at a certain locked-in price for two
  19   years, which is reflected on consumers monthly billing statements as monthly credits. In reality,
  20   after Uvelve (12) months. Defendant removes those credits and charge consumers significantly
  21   more than the two year locked in price that was represented.
  22           12.     In the case of Plaintiffs, the services purchased were twice as expensive as the
  23   advertised price that was communicated to Plaintiffs at the time they agreed to purchase said
  24   services.
  25           13.     Defendant conceals the fact that its home services are not going to be provided
  26   at the advertised price, in order to deceive consumers into paying more than they agreed to for
  27   the same level of service.
  28
                                                         Page 2
                                               Class Action Complaint

                                                   12
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 7 of 27 Page ID #:14




               14.    Defendant does not present consumers with a written copy of the correct terms
   2   of the purchase prior to purchase, in order to conceal the deception that is at issue in this case.
   3           15.    Defendant makes oral and written representations to consumers which contradict
   4   the actual price of the home services that will be billed after the consumer signs up for service.
   5           16.    The aforementioned written and oral representations are objectively false, and
   6   constitute false advertising under Cal. Bus. & Prof Code §§ 17500 et. seq. and an unlawful,
   7   unfair, or deceptive business practices under Cal. Bus. & Prof Code §§ 17200 et. seq.
   8          17.     Defendant’s violations of the law include, but not limited to, the false advertising,
   9   marketing, representations, and sale of the falsely advertised Class Products to consumers in
  10   California.
  II          18.     On behalf of the class, Plaintiffs seek an injunction requiring Defendant to
  12   cease advertising and selling the Class Products in a manner that is deceptive, to disclose all
  13   hidden fees in a conspicuous manner at or prior to the point of sale, and an award of damages
  14   to the Class Members, together with costs and reasonable attorneys’ fees.
  15                                   JURISDICTION AND VENUE
  16          19.     All claims in this matter arise exclusively under California law.
  17          20.     This matter is properly venued in the Superior Court for the County of Los
  18   Angeles, in that Plaintiffs purchased the Class Products from Defendant in Los Angeles County
  19   and Defendant provided the Class Products to Plaintiffs in that location.
  20                                           THE PARTIES
  21          21.     Plaintiff Adrian N. Gomez is a citizen and resident of the State of California,
  22   County of Los Angeles.
  23          22.     Plaintiff Norma R. Gomez is a citizen and resident of the State of California,
  24   County of Los Angeles.
  25          23.     Defendant AT&T Corp. is a New York corporation with its principle place of
  26   business located and headquartered in New Jersey. Defendant’s State of Incorporation is in
 27    New York.
 28
                                                       Page 3
                                              Class Action Complaint

                                                  13
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 8 of 27 Page ID #:15




   1           24.    Plaintiffs arc informed and believe, and thereon alleges, that each and all of the
   2   acts and omissions alleged herein were performed by, or is attributable to, Defendant and/or its
   3   employees, agents, and/or third parties acting on its behalf, each acting as the agent for the other,
   4   with legal authority to act on the other’s behalf. The acts of .any and all of Defendant’s
   5   employees, agents, and/or third parties acting on its behalf, were in accordance with, and
   6   represent, the official policy of Defendant.
   7           25.    Plaintiffs are informed and believes, and thereon alleges, that said Defendant is
   8   in some manner intentionally, negligently, or otherwise responsible for the acts, omissions,
   9   occurrences, and transactions of each and all its employees, agents, and/or third parties acting
  10   on its behalf, in proximately causing the damages herein alleged.
  11           26.    At all relevant times, Defendant ratified each and every act or omission
  12   coiviplaiited of herein. At all relevant times. Defendant, aided and abetted the acts and omissions
  13   as alleged herein.
  14                                        PLAINTIFFS’ FACTS
  15           27.    In or around December of 2016, Plaintiffs viewed a promotional advertisement
  16   by Defendant offering a two year price guarantee on certain services if a contract was entered
  17   into.
  18           28.    Based on this advertisement. Plaintiffs called Defendant who confirmed through
  19   multiple agents that there were two year contracts with price guarantees for the entire period for
  20   DirecTV home television offered by AT&T.
  21           29.    In particular, Defendant represented that Plaintiffs would be charged $67.29
  22   before taxes and fees per month for two years for Defendant’s DirecTV Choice package.
  23           30.    Based on these representations. Plaintiffs agreed to purchase Defendant’s Class
  24   Products.
  25           31,    On each monthly bill Plaintiffs received, it noted that the normal price wa.s $115,
  26   but that Plaintiffs were receiving $11 off and $10 off this price, with an indication that this was
  27   month X of 24 for the discount.
  28
                                                        Page 4
                                              Class action Complaint

                                                  14
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 9 of 27 Page ID #:16




   1           32.      However, on January 27, 2018, the 14'*' month of the two year plan. Plaintiffs
   2   received a bill which contained none of the promotional discounts which were supposed to last
   3   until the 24'** month.
   4          33.       Plaintiffs contacted Defendant and requested they honor the agreed to and
   5   advertised price lock, but Defendant refused and continued to charge Plaintiffs approximately
   6   double of the agreed to price.
   7          34.       Plaintiffs relied on the statements of Defendant as to the cost of their Class
   8   Products, in deciding to sign up for service with Defendant in exchange for valuable
   9   consideration.
  10          35.       For the Class Products, Plaintiffs paid more than valuable consideration.
  11   Plaintiffs relied on the fact that the television plan was being advertised for a particular price
  12   for two years. Plaintiffs were never informed, in writing, orally, or in any conspicuous manner,
  13   that the two year promotion was actually only effective for thirteen (13) months.
  14          36.       Plaintiffs relied on Defendant’s statements about the cost of the Class Products
  15   in deciding to purchase services from Defendant over other competitors. Plaintiffs felt assured
  16   that since Defendant provided them with a specific cost of Class Products, and failed to disclose
  17   that the two year locked in promotion was not for two years, that they would be charged the
  18   price that was advertised. Plaintiffs would not have agreed to sign up for Class Products with
  19   Defendant if they had known that Defendant would charge them a higher price than was
  20   represented, for the services.
  21          37.       The charging of additional fees is a material term that would have been very
  22   important to Plaintiffs’ decision to sign up for services with Defendant, and would have
  23   impacted their decision to purchase Class Products from Defendant over other brands of service.
  24   Plaintiffs would have found it important to their purchase decision to know exactly what they
  25   were going to be charged for service, and believed that they knew that amount to be the amounts
  26   indicated on the phone by Defendant’s representatives prior to purchase.
  27          38.       Despite these facts, when Plaintiffs received their fourteenth monthly bill,
  28
                                                      Page 5
                                              Class Action Complaint

                                                  15
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 10 of 27 Page ID #:17




    1   Plaintiffs were charged greatly in excess of the amount represented by Defendant.
    2          39.     Plaintiffs felt ripped off and cheated by Defendant, for being charged and billed
    3   for rates that were greatly in excess of the agreed to rates. Plaintiffs believe that Defendant will
    4   continue its action of attempting to collect amounts from Plaintiffs and others that are not owed,
    5   unless Defendant’s practices are halted by way of an injunction.
    6          40.     As a result of Defendant’s fraudulent billing practices, described herein,
    7   Plaintiffs have suffered emotional distress, wasted time, and anxiety. Plaintiffs have also been
    8   subjected to collection efforts to collect an amount of money from Plaintiffs that they do not
    9   owe. Plaintiffs have suffered a restitutionary harm in so far as Defendant may initiate legal
   10   action against Plaintiffs to recover these amounts not owed, and has indicated, through its
   11   actions, that it intends to collect on such balance. Plaintiffs bring this case to prevent Defendant
   12   from taking such action, and to preserve their rights, to recover these amounts, through billing
   13   credits and/or equivalent monetary compensation that will offset these improperly billed sums
   14   of money.
   15          41.     Plaintiffs allege on information and belief that Defendant fail to honor their two
   16   year rate promotions and instead prematurely cancel the locked in rate and charge customers a
   17   significantly higher rate. Plaintiffs assert that this practice constitutes both a material
   18   misrepresentation and a fraudulent omission of a material fact relating to the cost of Class
   19   Products, that would be important to a reasonable consumer to know at the time they sign up
  20    for services with Defendant.
  21           42.     Plaintiffs allege on information and belief that Defendant’s policy and practice
  22    is to materially misrepresent the price of its services, through said fraudulent omissions and
  23    misrepresentations, to induce consumers to reasonably rely on the price of service, in order to
  24    induce their purchase of services from Defendant over law abiding competitors.
  25
               43.     Defendant has a duty to disclose the full cost of services to consumers, prior to
  26
        the time that they agree to purchase services from Defendant. Defendant has a duty to disclose
  27
        these material terms, because such terms would be highly important to a reasonable consumer.
  28
                                                       Page 6
                                               Class action Complaint
                                                   16
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 11 of 27 Page ID #:18




    1   because a failure to disclose such terms would have the effect of drastically and unexpectedly
    2   elevating the price of Defendant’s Class Products for consumers, and because Defendant binds
    3   consumers to contracts of terms, thereby preventing consumers from easily getting out of their
    4   obligations with Defendant.
    5          44.     Upon learning that the television service plan was priced higher than Plaintiffs
    6   anticipated, Plaintiffs felt ripped off and cheated by Defendant.
    7          45.     Such sales tactics rely on falsities and have a tendency to mislead and deceive a
    8   reasonable consumer.
    9          46.     Defendant expressly represented to Plaintiffs, through written and oral
   10   statements, the price of its products and services.
   11          47.     Plaintiffs allege that such representations were part of a common scheme to
   12   mislead consumers and incentivize them to purchase Class Products.
   13          48.     In purchasing the Class Products, Plaintiffs relied upon Defendant’s
   14   representations.
   15          49.     Such representations were clearly false because the prices of the products and
   16   services offered by Defendant were at a higher rate than represented.
   17          50.     Plaintiffs would not have purchased the products and services if they knew that
   18   the above-referenced statements made by Defendant were false.
   19          51.     Had Defendant properly marketed, advertised, and represented the Class
  20    Products, Plaintiffs would not have purchased the Class Products.
  21           52.     Plaintiffs agreed to give their money, attention and time to Defendant because of
  22    the price that the Class Products were orally advertised at. Defendant benefited from falsely
  23    advertising the prices of the Class Products. Defendant benefited on the loss to Plaintiffs and
  24    provided nothing of benefit to Plaintiffs in exchange.
  25           53.     Had Defendant properly marketed, advertised, and represented the Class
  26    Products, no reasonable consumer who purchased or attempted to purchase the Class Products
  27    would have believed that it was the price promised in the advertisement.
  28
                                                        Page 7
                                              Class action Complaint

                                                  17
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 12 of 27 Page ID #:19




               54.     On information and belief, thousands of consumers have issued complaints
    2   online about similar experiences with Defendant prematurely ending its two year price
    3   guarantees and charging prices significantly in excess of the represented price, and attempting
    4   to bill them for hundreds of dollars more than they agreed to pay for services. It is this practice
    5   that Plaintiffs seeks to put an end to by public injunctive relief, and recover compensation for
    6   Class members.
    7          55.     Defendant’s acts and omissions were intentional, and resulted from Defendant’s
    8   desire to mislead consumers into making payments in excess of the agreed to price for Class
    9   Products.
   10                                 CLASS ACTION ALLEGATIONS
   11          56.     Plaintiffs brings this action, on behalf of themselves and all others similarly
  12    situated, and thus, seeks class certification under California Rules of Civil Procedure.
   13          57.     The class Plaintiffs seek to represent (the “Class”) is defined as follows:
  14                   All consumers, who, between the applicable statute of limitations
                       and the present, purchased one or more Class Products in the State
  15                   of California which had a two year price guarantee, and whose
                       price guarantee was removed prior to two years.
  16
  17           58.     As used herein, the term “Class Members” shall mean and refer to the members
  18    of the Class described above.
  19           59.     Excluded from the Class is Defendant, its affiliates, employees, agents, and
  20    attorneys, and the Court.
  21           60.     Plaintiffs reserve the right to amend the Class, and to add additional subclasses,
  22    if discovery and further investigation reveals such action is warranted.
  23           61.     Upon information and belief, the proposed class is composed of thousands of
  24    persons. The members of the class are so numerous that joinder of all members would be
  25    unfeasible and impractical.
  26           62.     No violations alleged in this complaint are contingent on any individualized
  27    interaction of any kind between class members and Defendant.
  28
                                                        Page 8
                                              Class action Complaint

                                                  18
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 13 of 27 Page ID #:20




    1           63.    Rather, all claims in this matter arise from the identical, false, affirmative
    2   representations of the services, when in fact, such representations were false.
    3           64.    There are common questions of law and fact as to the Class Members that
    4   predominate over questions affecting only individual members, including but not limited to:
    5                  (a)     Whether Defendant engaged in unlawful, unfair, or deceptive business
    6                          practices in selling Class Products to Plaintiffs and other Class Members;
    7                  (b)     Whether Defendant made oral or written misrepresentations with respect
    8                          to the Class Products sold to consumers;
    9                  (c)     Whether Defendant profited from the sales of Class Products;
   10                  (d)     Whether Defendant violated California Bus. & Prof. Code § 17200, el
   11                         seq., California Bus. & Prof. Code § 17500, el seq., and Cal. Civ. C. §
  12                           1750 el. Seq.;
  13                   (e)     Whether Plaintiffs and Class Members are entitled to equitable and/or
  14                           injunctive relief;
  15                   (0      Whether Defendant’s unlawful, unfair, and/or deceptive practices harmed
  16                           Plaintiffs and Class Members; and
  17                   (g)    The method of calculation and extent of damages for Plaintiffs and Class
  18                          Members.
  19            65.    Plaintiffs are each a member of the class they seek to represent.
  20            66.   The claims of Plaintiffs are not only typical of all class members, they are
  21    identical.
  22            67.   All claims of Plaintiffs and the Class are based on the exact same legal theories.
  23            68.    Plaintiffs have no interest antagonistic to, or in conflict with, the Class.
  24            69.    Plaintiffs are qualified to, and will, fairly and adequately protect the interests of
  25    each Class Member, because Plaintiffs bought Class Products from Defendant during the Class
  26    Period. Defendant’s unlawful, unfair and/or fraudulent actions concerns the same business
  27    practices described herein irrespective of where they occurred or were experienced. Plaintiffs’
  28
                                                         Page 9
                                                Class action Complaint

                                                    19
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 14 of 27 Page ID #:21




    1   claims are typical of all Class Members as demonstrated herein.

    2             70.   Plaintiffs will thoroughly and adequately protect the interests of the class, having

    3   retained qualified and competent legal counsel to represent themselves and the class.

    4             71.   Common questions will predominate, and there will be no unusual manageability

    5   issues.

    6                                     FIRST CAUSE OF ACTION
    7                          Violation of the California False Advertising Act

    8                               (Cal. Bus. & Prof. Code §§ 17500 et seq.)

    9             72.   Plaintiffs incorporate by reference each allegation set forth above.

  10              73.   Pursuant to California Business and Professions Code section 17500, et seq., it

   11   is unlawful to engage in advertising “which is untrue or misleading, and which is known, or

  12    which by the exercise of reasonable care should be known, to be untrue or misleading . . . [or]

  13    to so make or disseminate or cause to be so made or disseminated any such statement as part of

   14   a plan or scheme with the intent not to sell that personal property or those services, professional

  15    or otherwise, so advertised at the price stated therein, or as so advertised.”

  16              74.   California Business and Professions Code section 17500, et seq.'s prohibition

  17    against false advertising extends to the use of false or misleading written statements.

  18              75.   Defendant misled consumers by making misrepresentations and untrue

  19    statements about the Class Products, namely. Defendant sold Class Products advertised as

  20    having a two year price guarantee and then prematurely canceling prior to the two year

  21    expiration date, and made false representations to Plaintiffs and other putative class members

  22    in order to solicit these transactions.

  23              76.   Defendant knew that its representations and omissions were untrue and

  24    misleading, and deliberately made the aforementioned representations and omissions in order

  25    to deceive reasonable consumers like Plaintiffs and other Class Members.

  26              77.   As a direct and proximate result of Defendant’s misleading and false advertising,

  27    Plaintiffs and the other Class Members have suffered injury in fact and have lost money or

  28
                                                          Page 10
                                                  Class action Complaint

                                                     20
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 15 of 27 Page ID #:22




       property, time, and attention. Plaintiffs reasonably relied upon Defendant’s representations
   2   regarding the Class Products. In reasonable reliance on Defendant’s false advertisements,
   3   Plaintiffs and other Class Members purchased the Class Products. In turn, Plaintiffs and other
   4   Class Members ended up with or attempted to obtain services that turned out to actually be more
   5   expensive than advertised, and therefore Plaintiffs and other Class Members have suffered
   6   injury in fact.
   7           78.       Plaintiffs allege that these false and misleading representations made by
   8   Defendant constitute a “scheme with the intent not to sell that personal property or those
   9   services, professional or otherwise, so advertised at the price stated therein, or as so advertised.”
  10           79.       The misleading and false advertising described herein presents a continuing
  II   threat to Plaintiffs and the Class Members in that Defendant persists and continues to engage in
  12   these practices, and will not cease doing so unless and until forced to do so by this Court.
  13   Defendant’s conduct will continue to cause irreparable injury to consumers unless enjoined or
  14   restrained.   Plaintiffs are entitled to preliminary and permanent injunctive relief ordering
  \5   Defendant to cease its false advertising, as well as disgorgement and restitution to Plaintiff and
  16   all Class Members Defendant’s revenues associated with their false advertising, or such portion
  17   of those revenues as the Court may find equitable. Plaintiffs seek the public remedy of public
  18   injunctive relief to prevent Defendant from continuing to engage in its injurious practices
  19   against California Consumers.
  20                                     SECOND CAUSE OF ACTION
  21                               Violation of Unfair Business Practices Act
  22                                (Cal. Bus. & Prof. Code §§ 17200 et seq.)
  23          80.        Plaintiffs incorporate by reference each allegation set forth above.
  24          81.        Actions for relief under the unfair competition law may be based on any business
  25   act or practice that is within the broad definition of the UCL. Such violations of the UCL occur
  26   as a result of unlawful, unfair or fraudulent business acts and practices. A plaintiff is required
  27   to provide evidence of a causal connection between a defendants' business practices and the
  28
                                                        Page 11
                                                Class action Complaint

                                                    21
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 16 of 27 Page ID #:23




        alleged harm—that is, evidence that the defendants' conduct caused or was likely to cause
    2   substantial injury. It is insufficient for a plaintiff to show merely that the Defendant’s conduct
    3   created a risk of harm. Furthermore, the "act or practice" aspect of the statutory definition of
    4   unfair competition covers any single act of misconduct, as well as ongoing misconduct.
    5                                               UNFAIR
    6          82.     California Business & Professions Code § 17200 prohibits any “unfair . . .
    7   business act or practice.” Defendant’s acts, omissions, misrepresentations, and practices as
    8   alleged herein also constitute “unfair” business acts and practices within the meaning of the
    9   UCL in that its conduct is substantially injurious to consumers, offends public policy, and is
   10   immoral, unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs any
   II   alleged benefits attributable to such conduct. There were reasonably available alternatives to
   12   further Defendant’s legitimate business interests, other than the conduct described herein.
   13   Plaintiffs reserve the right to allege further conduct which constitutes other unfair business acts
   14   or practices. Such conduct is ongoing and continues to this date.
   15          83.     In order to satisfy the “unfair” prong of the UCL, a consumer must show that the
   16   injury: (1) is substantial; (2) is not outweighed by any countervailing benefits to consumers or
   17   competition; and, (3) is not one that consumers themselves could reasonably have avoided.
   18          84.     Here, Defendant’s conduct has caused and continues to cause substantial injury
   19   to Plaintiffs and members of the Class. Plaintiffs and members of the Class have suffered injury
  20    in fact due to Defendant’s decision to sell them falsely described Class Products and then charge
  21    them a significantly higher rate after locking Plaintiffs into contracts. Thus, Defendant’s
  22    conduct has caused substantial injury to Plaintiffs and the members of the Class.
  23           85.     Moreover, Defendant’s conduct as alleged herein solely benefits Defendant
  24    while providing no benefit of any kind to any consumer. Such deception utilized by Defendant
  25    convinced Plaintiffs and members of the Class that the Class Products were a certain price, in
  26    order to induce them to spend money on said Class Products. In fact, knowing that Class
  27    Products were not this price, Defendant unfairly profited from their sale. Thus, the injury
  28
                                                       Page 12
                                              Class action Complaint

                                                  22
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 17 of 27 Page ID #:24




    1   suffered by Plaintiffs and the members of the Class is not outweighed by any countervailing
    2   benefits to consumers.
    3           86.    Finally, the injury suffered by Plaintiffs and members of the Class is not an injury
    4   that these consumers could reasonably have avoided. After Defendant falsely represented the
    5   Class Products, Plaintiffs and Class members suffered injury in fact due to Defendant’s sale of
    6   Class Products to them. Defendant failed to take reasonable steps to inform Plaintiffs and Class
    7   members that the Class Products were not at the advertised price. As such. Defendant took
    8   advantage of Defendant’s position of perceived power in order to deceive Plaintiffs and the
    9   Class members to purchase Class Products for a higher price and of a different quality.
   10   Therefore, the injury suffered by Plaintiffs and members of the Class is not an injury which
   II   these consumers could reasonably have avoided.
   12          87.    Thus, Defendant’s conduct has violated the “unfair” prong of California Business
   13   & Professions Code § 17200.
   14                                           FRAUDULENT
   15          88.    California Business & Professions Code § 17200 prohibits any “fraudulent ...
   16   business act or practice.” In order to prevail under the “fraudulent” prong of the UCL, a
  17    consumer must allege that the fraudulent business practice was likely to deceive members of
  18    the public.
  19           89.    The test for “fraud” as contemplated by California Business and Professions
  20    Code § 17200 is whether the public is likely to be deceived. Unlike common law fraud, a §
  21    17200 violation can be established even if no one was actually deceived, relied upon the
  22    fraudulent practice, or sustained any damage.
  23           90.    Here, not only were Plaintiffs and the Class members likely to be deceived, but
  74    these consumers were actually deceived by Defendant. Such deception is evidenced by the fact
  25    that Plaintiffs agreed to purchase Class Products under the basic assumption that they cost a
  26    certain price when in fact they were much more expensive.              Plaintiffs’ reliance upon
  27    Defendant’s deceptive statements is reasonable due to the unequal bargaining powers of
  28
                                                        Page 13
                                              Class action Complaint

                                                  23
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 18 of 27 Page ID #:25




    1   Defendant and Plaintiffs. For the same reason, it is likely that Defendant’s fraudulent business

    2   practice would deceive other members of the public.

    3           91.     As explained above, Defendant deceived Plaintiffs and other Class Members by

    4   representing the Class Products as including the described price and quality, and thus falsely

    5   represented the Class Products.

    6           92.     Thus, Defendant’s conduct has violated the “fraudulent” prong of California

    7   Business & Professions Code § 17200.

    8                                             UNLAWFUL
    9           93.     California Business and Professions Code Section 17200, el seq. prohibits “any

   10   unlawful...business act or practice.”

   II           94.     As explained above, Defendant deceived Plaintiffs and other Class Members by

   12   representing the Class Products as being a lower price and of a different quality than they were.

  13            95.     Defendant used false advertising, marketing, and misrepresentations to induce

  14    Plaintiffs and Class Members to purchase the Class Products, in violation of California Business

  15    and Professions Code Section 17500, et seq. and Cal. Civ. C. §1750 et. seq.. Had Defendant

  16    not falsely advertised, marketed or misrepresented the Class Products, Plaintiffs and Class

  17    Members would not have, pnrc-hased the Class Products. Defendant’s conduct therefore caused

  18    and continues to cause economic harm to Plaintiffs and Class Members.

  19            96.     These representations by Defendant is therefore an “unlawful” business practice

  20    or act under Business and Professions Code Section 17200 el seq..

  21            97.     Defendant has thus engaged in unlawful, unfair, and fraudulent business acts

  22    entitling Plaintiffs and Class Members to judgment and equitable relief against Defendant, as

  23    set forth in the Prayer for Relief. Additionally, pursuant to Business and Professions Code

  24    .section 17203, Plaintiffs and Class Members seek an order requiring Defendant to immediately

  25    cease such acts of unlawful, unfair, and fraudulent business practices and requiring Defendant

  26    to correct its actions.

  27

  28

                                                        Page 14
                                                Class action Complaint

                                                   24
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 19 of 27 Page ID #:26




                                          THIRD CAUSE OF ACTION
    2                              Violation of Consumer Legal Remedies Act
    3                                     (Cal. Civ. Code § 1750 et seq.)
    4          98.       Plaintiffs incorporate by reference each allegation set forth above herein.
    5          99.       Defendant’s actions as detailed above constitute a violation of the Consumer
    6   Legal Remedies Act, Cal. Civ. Code §1770 to the extent that Defendant violated the following
    7   provisions of the CLRA:
    8
                     a. Representing that goods or services are of a particular standard, quality, or grade,
    9                   or that goods are of a particular style or model, if they are of another. Cal. Civ.
   10                   Code § 1770(7);

   11                b. Advertising goods or services with intent not to sell them as advertised; Ca/. Civ.
                        Cot/e §1770(9);
   12
                     c. Representing that a transaction confers or involves rights, remedies, or obligations
  13
                        which it does not have or involve, or which are prohibited by law; Cal. Civ. Code
  14                    §1770(14); and

  15                 d. Representing that the subject of a transaction has been supplied in accordance with
                        a previous representation when it has not; Cal. Civ. Code § 1770(16);
   16
                100.    On or about December 20, 2019, through their Counsel of record, using certified
   17
        mail with a return receipt requested, Plaintiffs served Defendant with notice of its violations of
  18
        the CLRA, and asked that Defendant correct, repair, replace or otherwise rectify the goods and
  19
        services alleged to be in violation of the CLRA; this correspondence advised Defendant that
  20
        they must take such action within thirty (30) calendar days, and pointed Defendant to the
  21
        provisions of the CLRA that Plaintiffs believe to have been violated by Defendant. Defendant
  22
        has not favorably replied to this correspondence, and have thereby refused to timely correct,
  23
        repair, replace or otherwise rectify the issues raised therein. In addition, Plaintiffs will file a
  24
        venue affidavit in compliance with the CLRA.
  25
                                               MISCELLANEOUS
  26
               101.     Plaintiffs and Class Members allege that they have fully complied with all
  27
        contractual and other legal obligations and fully complied with all conditions precedent to
  28
                                                         Page 15
                                                Class Action Complaint

                                                    25
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 20 of 27 Page ID #:27




    1   bringing this action or that all such obligations or conditions are excused.
    2                                   REQUEST FOR JURY TRIAL
    3          102.    Plaintiffs requests a trial by jury as to all claims so triable.
    4                                         PRAYER FOR RELIEF
    5          103.    Plaintiffs, on behalf of themselves and the Class, requests the following relief:
    6                  (a)    An order certifying the Class and appointing Plaintiffs as Representatives
    7                         of the Class;
    8                  (b)    An order certifying the undersigned counsel as Class Counsel;
    9                  (c)    An order requiring AT&T CORP., at its own cost, to notify all Class
   10                          Members of the unlawful and deceptive conduct herein;
   II                  (d)    An order requiring AT&T CORP. to engage in corrective advertising
   12                         regarding the conduct discussed above;
  13                   (e)    Actual damages suffered by Plaintiffs and Class Members from the sale
  14                          of misbranded Class Products during the relevant class period;
  15                   (f)    Any and all statutory enhanced damages;
   16                  (g)    All reasonable and necessary attorneys’ fees and costs provided by
  17                          statute, common law or the Court’s inherent power;
  18                   (h)    Pre- and post-judgment interest; and
  19                   (i)    All other relief, general or special, legal and equitable, to which Plaintiffs
  20                          and Class Members may be justly entitled as deemed by the Court.
  21
        Dated: May 6, 2020                     Respectfully submitted.
  22

  23                                           LAW OFFICES OF TODD M. FRIEDMAN, PC

  24
                                                    By:
  25                                                      TODD M. FRIEDMAN, ESQ.
  26                                                      Attorney for Plaintiffs

  27

  28
                                                          Page 16
                                               Class action Complaint

                                                   26
Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 21 of 27 Page ID #:28

                                                                                                                                                          CM-010
                                                                                                                          FOR COURT USE ONLY
“ Tod'^                                                            **^**^'
    Law Offices of Todd M. Friedman
    21550 Oxnard Si.. Sie. 780
    Woodland Hills, CA9I367                                                                                           CONFORMED COPY
                                                                                                                         ORIGINAL FILED
       TELEPHONE N0.1 323-306-4234                            FAXNO.: 866-633-0228                                    Superior Court of California
 ATTQftHEY FOR fWanwj.-   Plaintiffs, Adrian N. Gomez and Norma R. Gomez                                                County of Loe Angeles
SUPERIOR COURT OP CAUFORNIA, COUNTY Of LoS AngClCS
    STREET ADDRESS: 1 I ] N. Hjll St.                                                                                         MAY 0 6 2020
    MAILING ADDRESS: 1 1 1 N. Hill St.
   crrr AND ZIP CODE: Los Angeles. CA 90012                                                                   Shenl R. Carter, Executive Oflicer/derk of Com
       BRANCH NAME: Stanley Mosk Courthouse
                                                                                                                    By: Kristina Vargas, Deputy
    CASE NAME:
    ADRIAN N. GOMEZ ei. al. v. AT&T CORP. et. al.
     CIVIL CASE COVER SHEET
I / I Unlimited     I ^ Limited
                                             I
                                                  Complex Case Designation
                                                  I Counter       I   i Joinder
                                                                                                            TosTCV17780
      (Amount           (Amount                                                         JUDGE:
      demanded          demanded is          Filed with First appearance by defendant
      exceeds $25,000}  $25,000 or less) _______ (Cal. Rules of Court, rule 3.402)_______ DEPT;
                           ___________
                           Items 7-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that            best describes this case:
   Auto Tort                                              Contract                                Provisionally Complex Civil Litigation
                                                          LJ Breach of conlract/warranty (06)     (Cal. Rules of Court, rules 3.400-3.403)
     ZD Auto (22)
       I Uninsured motorist (46)                          I    I
                                                             Rule 3.740 collections (09)          I   i   Antitrust/Trade regulation (03)
   Other PI/PD/WD (Personal Injury/Property               I    I
                                                             Other collections (09)               y_D     Construction defect (10)
   Oarnage/Wrongful Death) Tort                           I    I
                                                             Insurance coverage {18)              I I     Mass tort (40)
   LJ Asbestos (04)                                       I    I
                                                             Other contract (37)                  I I     Securities litigation (28)
   I    I Product liability (24)                       teal Property                              I I     Environmenlal/Toxic tort (30)
   I    I Medical malpractice (45)                         I Eminent domain/inverse               I   I Insurance coverage claims arising from the
                                                     ___ condemnation (14)                              aoove listed provisipnally complex case
     r l other PI/PO/WO (23)                                                                            types (41)
      Non*Pl/PD/WO (Other) Tort                            I Wrongful eviction (33)
                                                           I Other real property (26)             Enforcement of Judgment
     I—I Business tort/unfair business practice (07)
                                                     Unlawful Detainer                            I    I Enforcement of judgment (20)
     I   I Civil rights (08)
     LJ Defamation (13)                              I     I Commercial (31)                      Miscellaneous Civil Complaint
     CZ] Fraud (16)                                  I     1 Residential (32)                     I I RICO (27)
     L_j Intellectual property (19)                  □ Drugs (38)                                 I   I Other complaint (nof spocified above) (42)
     LJ Professional negligence (25)                Judicial Review                               Miscellaneous Civil Petition
     r~l Other non-Pl/PD/WO tort (35)                -----1 Asset forfeiture (05)                 1    I Partnership and corporate govemarwe (21)
     Employment                                     j-----1 Petition re: artxtralion award (11) |      [ other petition fnof speci/ied above} (43)
     I  I Wrongful termination (36)                 I     I Writ of marxJats (02)
     I ~l Other employment (15) _____         _____ I     1 Other judicial review (39)       __________________________________________
2     This case 1 / 1 is      I   I is not    complex under aile 3.400 of the California Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial management:
      a. I   I Large number of separately represented parties             d. I     1 Large number of witnesses
      b. I   I Extensive motion practice raising difficult or novel       e. I     I Coordination with related actions pending in one or more courts
          ___ issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court
      c. I   I Substantial amount of documentary evidence                 f. ZD      Substantial postjudgment judicial supervision

 3. Remedies sought (check all that apply): a.[2D monetary                   b.Z2D nonmonetary; declaratory or injunctive relief                c. i ✓ I punitive
 4. Number of causes of action (specify): 3
 5. This case CZH is       CZD is not a class action suit.
 6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

Date; May 6, 2020
Todd M. Friedman                                                                      ►           (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                  (TYPE OR PRINT NAME)
    ---------------------------------------------------------------------------------- NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
        under the Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result

    . • File^thfs cover sheet in addition to any cover sheet required by local court rule.
      • If this case is complex under rule 3.400 el seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
        other parties to the action or proceeding.                                                         u.   .         ,            ,
      • Unless this is a collections case under aile 3.740 ora complex case, this cover sheet will be used for statistical purposes only. ^
                                                                                                                Cal. Rule* ol COWL nics 2.30.3 220. 3.400-3.403. 3.740;
 Form Adopted for Mindotory Use                               CIVIL CASE COVER SHEET                                    Cal. Standard* o( Jud^ial Adminiwatlon. std. 3. >0
   Judicial Council of Catlomia                                                                                                                     www.eovitinio.ugoy
   CM.OtO (Rev. July I. 2007]
                                                                                                                                               Amertesn LegalNel. Inc.
                                                                                                                                               www.Fonn3VVortJJOir.eom


                                                                             27
       Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 22 of 27 Page ID #:29

SHORT TITLE:                                                                                             CASE NUMBER
                GOMEZ V. AT&T CORP.


                                CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                 (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
            This form is required pursuant to Local Rule 2.3 in ali new civil case filings in tfie Los Angeles Superior Court.

 Item I. Check the types of hearing and fill in the estimated length of hearing expected for this case:
    JURYTRIAL?^ES                    CLASS ACTION i^YES LIMITED CASE? YES                   TIME ESTIMATED FOR TRIAL 5-7                    HOURS//DAYS

 Item II. Indicate the correct district and courthouse location (4 steps - If you checked “Limited Case”, skip to Item III, Pg. 4):


   step 1: After first completing the Civil Case Cover Sheet form, find the main Civil Case Cover Sheet heading for your
   case in the left margin below, and, to the right in Column A, the Civil Case Cover Sheet case type you selected.


   Stop 2: Check one Superior Court type of action in Column B below which best describes the nature of this case.


   Step 3: In Column C, circle the reason for the court location choice that applies to the type of action you have
   checked. For any exception to the court location, see Local Rule 2.3.

                              Applicable Reasons for Choosing Courthouse Location (see Column C below)

       1.   Class actions must be filed in the Stanley Mosk Courthouse, central district.       6.   Location of property or permanently garaged vehicle:
       2.   May be filed in central {other county, or no bodily injury/property damage).        7.   Location where petitioner resides.
       3.   Location where cause of action arose.                                               8.   Location wherein defendant/respondent functions wholly.
       4.   Location where bodily injury, death or damage occurred.                             9.   Location where one or more of the parties reside.
       5.   Location where performance required or defendant resides.                          10.   Location of Labor Commissioner Office
                                                                                               11.   Mandatory Filing Location (Hub Case)

   Step 4: Fill in the Information requested on page 4 in Item III; complete Item IV. Sign the declaration.




                            Auto (22)               □ A7100 Motor Vehicle - Personal Injury/Property DamageA/Vrongful Death                 1.. 2.. 4.
  5
  3 ■£
    O
  < •-               Uninsured Motorist (46)        □ A7110 Personal Injury/Property DamageAA/rongful Death - Uninsured Motorist            1..2.. 4.


                                                    D A6070 Asbestos Property Damage                                                        2.
                          Asbestos (04)
                                                    □ A7221 Asbestos - Personal InjuryAA/rongfut Death                                      2.

   S.i2               Product Liability (24)        □ A7260 Product Liability (not asbestos or toxic/environmental)                         1..2..3.,4.,8.
   S £
  CL        «
        Q                                           □ A7210 Medical Malpractice-Physicians & Surgeons                                       1.,4.
                    Medical Malpractice (45)
  •1*1
  ~ e>                                              □ A7240 Other Professional Health Care Malpractice                                      1.,4.
  1 I
                                                    □ A7250 Premises Liability (e.g., slip and fall)
   g^
  fi en
                         Other Personal                                                                                                     1.. 4.
                         Injury Property            □ A7230 Intentional Bodily Injury/Property DamageAA/rongful Death (e.g..
   & I                  Damage Wrongful                     assault, vandalism, etc.)                                                       1.. 4,

  i“                       Death (23)               □ A7270 Intentional Infliction of Emotional Distress                                    1., 3.

                                                    □ A7220 Other Personal Injury/PropertyDamageA/Vrongful Death                            1..4.




LACIV109 (Rev 3/15)                               CIVIL CASE COVER SHEET ADDENDUM                                                        Local Rule 2.3
LASC Approved 03-04                                  AND STATEMENT OF LOCATION                                                              Page l of 4

                                                                                  28
       Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 23 of 27 Page ID #:30

SHORT TITLE:                                                                                    .CASE NUMBER
               GOMEZ V. AT&T CORP.

                                                                                                                                  ?,S,CSiiPScab,gf;;i[
               sgawiiBusiness Tort (07)         □ A6029 Other Commercial/Business Tort (not fraud/breach of contract)
                                                                                                                                  iliSIl:
                                                                                                                                   1.,3.

                      Civil Rights (08)         □ A6005 Civii Rights/Discrimination                                                        3.
   s—
  ^ s                 Defamation (13)           □ A6010 Defamation (slander/iibel)                                                 1.,2..3.
  ■2*2
  .2.3
   e O)                  Fraud (16)             Q A6013 Fraud (no contract)                                                        1.,2..3.

  "I
   P s
   e *35                                        □ A6017 Legal Malpractice                                                          1., 2.. 3.
                Professional Negligence (25)
  If
   O
  Z O
         CO
                                                □ A6050 Other Professional Malpractice (not medical or legai)                      1.2.. 3.

                         Other(35)              □ A6025 Other Non-Personal Injury/Property Damage tort                            2.,3.

                 Wrongful Termination (36)      □ A6037 Wrongful Termination                                                       1. 2.,3.
     o
     E
                                                □ A6024 Other Employment Complaint Case                                            1.2.. 3.
     o.           Other Employment (15)
     E                                          □ A6109 LaborCommissionerAppeals                                                   10.
    UJ

                                               □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                       eviction)                                                                  2., 5.
                Breach of Contract/ Warranty                                                                                      2., 5.
                            (06)               □ A6008 ContractArt/arranty Breach -Seller Plaintiff (no fraud/negligence)
                      (not insurance)          □ A6019 Negligent Breach of ContractA/Varranty (no fraud)                          1.2.. 5.
                                                                                                                                  1.2., 5.
                                               □ A6028 Other Breach of ContractA/Varranty (not fraud or negligence)

                                               □ A6002 Collections Case-Seller Plaintiff                                          2.. 5.. 6. 11.
     S                Collections (09)
    o                                          □ A6012 Other Promissory Note/Collections Case                                     2.. 5. 11
    o
                                               □ .A6034 . Collections Case-Purchased Debt (Charged Off Consumer Debt              5. 6.11
                                                          Purchased on or after January 1, 2014)
                 Insurance Coverage (18)       □ A6015 Insurance Coverage (not complex)                                           1.2.. 5.. 8.

                                               □ A6009 Contractual Fraud                                                          1,2., 3.5.
                    Other Contract (37)        □ A6031 Tortious Interference                                                      1,2., 3.5.
                                               □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1.2.. 3.. 8.

                  Eminent Domain/Inverse
                                               □ A7300 Eminent Domain/Condemnation                Number of parcels.              2.
                    Condemnation (14)

    S             Wrongful Eviction (33)       □ A6023 Wrongful Eviction Case                                                     2.. 6.
    CL
    ■5
     V
    oc                                         □ A6018 Mortgage Foreclosure                                                       2., 6.
                 Other Real Property (26)      □ A6032 Quiet Title                                                                2., 6.
                                               □ A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2., 6,

               Unlawful Detainer-Commercial
    c                                          □ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              2.. 6.
                           (31)
    S
    0)
    a          Unlawful Detainer-Residential
    3                      (32)                □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             2.. 6.
    *5              Unlawful Detainer-
    JS                                         □ A6020FUnlawrful Detainer-Post-Foreclosure                                        2., 6.
     c             Post-Foreclosure (34)
    3
               Unlawful Detainer-Drugs (38)    □ A6022. Unlawful Detainer-Drugs                                                   2.. 6.



LACIV109 (Rev 3/15)                            CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                       Page 2 of 4

                                                                           29
       Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 24 of 27 Page ID #:31

SHORT TITLE:                                                                                        CASE NUMBER
                GOMEZ V. AT&T CORP.



                Ssgiasi                                                                                                ^Reasdns'^^^SeeStebiii


                     Asset Forfeiture (05)         □ A6108 Asset Forfeiture Case                                        2., 6.

                  Petition re Arbitration (11)     □ A6115 Petition to Compel/ConfirmA/acate Arbitration                2.. 5.
       «
    oe                                             □ A6151 Writ • Administrative Mandamus                               2.. 8.
    5                Writ of Mandate (02)          □ A6152 Writ - Mandamus on Limited Court Case Matter                 2.
    .a
                                                   □ A6153 Writ - Other Limited Court Case Review                      2.

                  Other Judicial Review (39)       □ A6150 Other Writ/Judicial Review                                  2.. 8.

                Antitrust/Trade Regulation (03)    □ A6003 Antitnist/Trade Regulation                                   1., 2.. 8.
       g
    :2>            Construction Defect (10)        □ A6007 Construction Defect                                          1.,2.. 3.
    :-s
                  Claims Involving Mass Tort
       S                     (40)
                                                   □ A6006 Claims Involving Mass Tort                                   1.. 2.,8.
       a.
       E
       o
    u              Secunties Litigation (28)       □ A6035 Securities Litigation Case                                  1..2.. 8.
       «
       c                  Toxic Tort
    .2                                             □ A6036 Toxic Tort/Environmental                                    1..2.,3.,8.
                      Environmental (30)
    .2
    g            Insurance Coverage Claims
    £                                             □ A6014 Insurance Coverage/Subrogation (complex case only)           1.,2..5.,8.'
                   from Complex Case (41)

                                                  □ A6141 Sister State Judgment                                        2., 9.
                                                  □ A6160 Abstract of Judgment                                         2.. 6.
   o       a>
   E E                   Enforcement              □ A6107 Confession of Judgment (non-domestic relations)              2., 9.
  § -S’                of Judgment (20)           □ A6140 Administrative Agency Award (not unpaid taxes)               2.. 8.
  £ ^
   C    M-
  UJ       o                                      □ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2.. 8.
                                                  □ A6112 Other Enforcement of Judgment Case                           2.. 8.. 9.

                          RICO (27)               □ A6033 Racketeering (RICO) Case                                     1.,2.. 8.
        2i
   I S                                            □ A6030 Declaratory Relief Only                                      1.,2„8.

  It
  g 8                 Other Complaints
                  (Not Specified Above) (42)
                                                  □ A6040 Injunctive Relief Only (not domestic/harassment)
                                                  □ A6011 Other Commercial Complaint Case (non-tort/non-complex)
                                                                                                                       2., 8.
                                                                                                                       1., 2.. 8.
  ilo                                             □ A6000 Other Civil Complaint (non-tort/non-complex)                 1.. 2., 8.

                   Partnership Corporation
                                                  □ A6113 Partnership and Corporate Governance Case                    2.. 8.
                      Governance (21)

                                                  □ A6121 Civil Harassment                                             2„3..9.


  ij
                                                  □ A6123 - Workplace Harassment                                       2., 3.. 9.
                                                  □ A6124 Elder/Dependent Adult Abuse Case                             2.. 3.. 9.

  II
  s o
                      Other Petitions (Not
                   . Specified Above) (43)        □ A6190 Election Contest
                                                  □ A6110 Petition for Charige of Name
                                                                                                                       2.
                                                                                                                       2.. 7.
                                                  □ A6170 Petition for Relief from Late Claim Law                      2.. 3.. 4.. 8.
                                                  □ A6100 Other Civil Petition                                         2.. 9.




LACIV109 (Rev 3/15)                               CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
LASC Approved 03-04                                  AND STATEMENT OF LOCATION                                         Page 3 of 4

                                                                             30
      Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 25 of 27 Page ID #:32

SHORT TITLE:                                                                               CASE NUMBER
                GOMEZ V. AT&T CORP.


 Item ill. Statement of Location; Enter the address of the accident, party’s residence or place of business, performance, or other
 circumstance indicated in Item II., Step 3 on Page 1, as the proper reason for filing in the court location you selected.

                                                                      ADDRESS:
  REASON: Check the appropriate boxes for the r^umbers shown
  under Column C for the type of action that you have selected for
  this case.

 2 I. 0 2. 0 3. □4. 0 5. 0 6. 0 7. 0 8.0 9. DIO. Dll.

  CITY:                                     STATE:     ZIP CODE:

 Whittier                                   CA   ■     90603

 Item IV. Declaration of Assignment I declare under penalty of perjury under the lavi,s of the State of California that the foregoing is true
 and correct and that the above-entitled matter is properly filed for assignment to the Stanley Mosk                courthouse in the
 Central                 District of the Superior Court of California, County of Los Angeles [Code Civ. Proc., § 392 et seq., and Local
 Rule 2.3, subd.(a).



 Dated: May 6, 2020                                                                         /n
                                                                                      (SI^TURE O^TTORr^YJFILING PARTY)




 PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
 COMMENCE YOUR NEW COURT CASE:
          1.   Original Complaint or Petition.
      2.       If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3.       Civil Case Cover Sheet, Judicial Council form CM-010.
      4.       Civil Case Cover Sheet Addendum and Statement of Location form, LACIV109, LASC Approved 03-04 {Rev.
               03/15).
      5.       Payment in full of the filing fee, unless fees have been waived.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.
      7.       Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
               must be served along with the summons and complaint, or other initiating pleading in the case.




 LACIV 109 (Rev 3/15)                      CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
 LASC Approved 03-04                          AND STATEMENT OF LOCATION                                                     Page 4 of 4

                                                                       31
     Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 26 of 27 Page ID #:33
                                                                                                   Reserved for Clerk's Fie Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                        FILED
 Spring Street Courthouse                                                                         Superior Court of Califarnia
                                                                                                    Counlyof LosAngetes
 312 North Spring Street, Los Angeles, CA 90012
                                                                                                        05/06/2020
                                                                                         ^eri R Carat. Exacutt'oOftoe/ OedtalCoir
                   NOTICE OF CASE ASSIGNMENT
                                                                                           8y...            K. Vargas               Deputy
                          UNLIMITED CIVIL CASE

                                                                                   CASE NUMBER:

  Your case Is assigned for all purposes to the judicial ofncer indicated below.   20STCV17780

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE              DEPT     ROOM M                  ASSIGNED JUDGE                        DEPT             ROOM
    ✓    William F. Highberger             10




    Given to the piainiiff/Cross-Coinpiainant/Anomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court

    on 05/11/2020                                                        By K. Vargas                                               Deputy Clerk
                 (Ouic)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05f06

                                                                 32
     Case 2:20-cv-05381-PA-PVC Document 1-1 Filed 06/17/20 Page 27 of 27 Page ID #:34

                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7. as applicable in the Superior Court, arc summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section ! 70.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following lime standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discus.s the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require tlte parties to attend a final status conference not more than 10 days before the scheduled trial dale. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary Issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or reftisal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions Is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*PrQvislonanv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV190(Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                                                                     33
